DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose establishing a universal identifier (ID) associated with a user and a device of the user, the universal ID being universal with respect to a plurality of distinct entities, the universal ID having at least a suspended state and an unsuspended state, the universal ID initially being in the unsuspended state; transmitting the universal ID to the device of the user; after transmitting the universal ID to the device of the user, detecting an ID-suspension event in connection with the universal ID, and responsively suspending the universal ID, the suspending of the universal ID comprising placing the universal ID in the suspended state; and after suspending the universal ID, completing an ID-recovery process for the universal ID, and responsively unsuspending the universal ID, the unsuspending of the universal ID comprising placing the universal ID in the unsuspended state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647